                                                                                              3/24/2020
                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                     LYNCHBURG DIVISION

CRYSTAL VL RIVERS,                                 )
                                                   )
         Plaintiff,                                )
                                                   )
v.                                                 )       Civil Action No. 6:18-cv-00061
                                                   )
GARY M. BOWMAN, et al.,                            )       By: Elizabeth K. Dillon
                                                   )           United States District Judge
         Defendants.                               )

                                      MEMORANDUM OPINION

         This matter comes before the court on a Report and Recommendation (R&R) from United States

Magistrate Judge Joel C. Hoppe issued on February 26, 2020. (Dkt. No. 346.) The R&R addresses

several motions in a case brought by pro se plaintiff Crystal Rivers against several individuals and

entities who have allegedly wronged her or her closely held businesses, CVLR Performance Horses, Inc.

(CVLR) and CVLR Performance Horses d/b/a (CVLR d/b/a), over the past twelve years. Rivers’

objections to the R&R are before the court for resolution.

         After a de novo review and a clear error review of the pertinent portions of the record, the report,

and the filings by the parties, the R&R will be accepted in part and modified in part for the reasons stated

below.

                                            I. BACKGROUND

         The court adopts the recitation of facts and procedural background as set forth in the report.

(R&R 2–22.) Judge Hoppe recommended as follows: defendants’ motions to dismiss Rivers’ second

amended complaint––Dkt. No. 43 (Bank of the James and Robert Chapman), Dkt. No. 50 (Sherwood

Day), Dkt. No. 61 (Peter Sackett and Sherri Sackett), and Dkt. No. 68 (Frank Morrison)––be granted;

Rivers’ motions to amend (Dkt. Nos. 128, 222) be denied; Rivers’ claims against defendants Bank of the

James, Chapman, Morrison, and Peter and Sherri Sackett be dismissed with prejudice; counts 8 (RICO)

and 10 (fraudulent conveyance) be dismissed with prejudice; and Morrison’s motion for a more definite
                                                 1
statement (Dkt. No. 67) be denied as moot. (R&R 40.) While the R&R, in its conclusion, did not note

its recommendation of the dismissal of claims against Day when mentioning other defendants, on that

same page and in its discussion of Day’s motion to dismiss specifically, the R&R makes clear that “the

Court should deny Rivers’ motion to amend and dismiss Defendant Day from the action with prejudice.”

(R&R 40.)

                                              II. ANALYSIS

A. Standard of Review

         Under Rule 72(b)(3) of the Federal Rules of Civil Procedure, a district judge is required to

“determine de novo any part of the magistrate judge’s disposition that has been properly objected to.”

The de novo requirement means that a district court judge must give “fresh consideration” to the

objected-to portions of the magistrate judge’s report and recommendation. See Wilmer v. Cook, 774

F.2d 68, 73 (4th Cir. 1985); United States v. Raddatz, 447 U.S. 667, 675 (1980). “The district judge

may accept, reject, or modify the recommended disposition; receive further evidence; or recommit the

matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3). Objections made to the

report must be made with “sufficient specificity so as reasonably to alert the district court of the true

ground of the objection.” United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007). General or

conclusory objections are the equivalent of a waiver. Id. As to matters where there is no objection,

“… a district court need not conduct a de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.’” Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s

note).

B. Rivers’ Objections

         Rivers’ “objections” to the R&R do not read like objections at all, and, to the extent there are any,

the objections are overruled. Nowhere does Rivers identify a specific objection to any of Judge

Hoppe’s recommendations or the reasoning that led to his recommendations. Instead, as requested
                                                 2
relief, she asks the court to grant her motions (which motions, she does not say), order an in camera

review of certain documents to determine the “scope” of the “investigation” and how it relates to her and

the defendants, order a status report to be issued on the investigation, and set a pretrial conference

hearing. (Pl.’s Obj. 19, Dkt. No. 359.) Elsewhere, Rivers asks the court to “deny in part and agree in

part” with the R&R (without referencing the parts) and to “suspend” this matter until the parties can be

heard on a separate motion recently filed by Rivers––a motion to reconsider Judge Hoppe’s order

denying Rivers’ motion to disqualify defense counsel (Dkt. No. 360). (Pl.’s Obj. 1.) These requests

have nothing to do with Judge Hoppe’s recommended disposition of the motions he addressed in his

R&R.

       In the objections, Rivers first summarizes how the case arose and addresses the Crime Victims

Rights Act and the availability of Bivens actions. She notes that she is not relitigating her old case, but

commends the R&R for weaving the facts together from the old case and this one and for understanding

her allegations. She admits that in two counts of the nineteen counts of the second amended complaint

(presumably counts 8 and 10) she was not able to name specific defendants, despite being previously

directed by the court to do so. As Judge Hoppe explained, this court “already instructed Rivers that

‘simply referencing persons within the factual background for a specific count’ . . . does not satisfy basic

pleading standards.” (R&R 25 (internal citations omitted).) Rivers does not address this aspect of

Judge Hoppe’s R&R or argue how, in fact, these counts satisfy basic pleading standards. Rather, she

only suggests that she could change count 8 to a different claim.

       In an effort to identify what could be considered actual objections to the R&R’s various

recommendations, the court notes the following section of the objections.

       Rivers argues:

               If the court feels that BOJ and Chapman are not a direct party to the RICO
               then the Plaintiff asks to allow them to remain as co-conspirators and
               leave Chapman and BOJ in as party of interest . . . . Count 8 can be
               corrected and formatted to be a count of Conspiracy to Commit RICO. In
               Count 8, and in Count 3, the Plaintiff will be able to support a reasonable
                                                    3
               inference that BOJ, Chapman, Sackett, and Sheri Sackett each (1) were
               associated with some other individual or group . . . , whether or not a legal
               entity; (2) had some part in directing that enterprises affairs; . . . (3) and
               participated, directly or indirectly, in (4) two qualifying predicate acts that
               were related and threatened continuing criminal activity.

(Pl.’s Obj. 10.) In other words, she wants those defendants left as parties to the case even though the

allegations are insufficient to state a claim. The court also notes that Chapman is not named as a

defendant in any specific claim. Likewise, defendants Day and Morrison are not named as defendants

in any specific claim. The objections merely state that they knew of the land fraud, so RICO applies.

       Rivers seeks to amend with regard to defendants Day and Peter Sackett, without attaching a

proposed amended complaint. She states that she can amend count 3 and reformat count 8 to change it

to a conspiracy to commit RICO. But, essentially, Rivers is asking the court to give her another chance

to amend her complaint entirely and consider evidence, newly discovered and some yet to be discovered,

that is not appropriate for the court to consider at a motion to dismiss stage. She argues that if the court

“considers the pleadings, the Declarations, the exhibits and the new discovered evidence that will be

amended into the proposed third amended complaint, that the Court will determine there is a direct

association and indirect association with the RICO enterprise.” (Pl.’s Obj. 12 (emphasis added).)

Notably, there is no motion for leave to file generally a third amended complaint before the court.

Rather, there are only motions to amend with regard to Day and Peter Sackett.

C. Rulings on Recommendations

       1. Dismissal of counts 8 and 10 with prejudice - accepted

       The R&R correctly states that Rivers was specifically told to specifically name defendants with

regard to each count and not to just include defendants in the factual recitation. Counts 8 and 10 of the

second amended complaint fail to name the specific defendants against whom Rivers is asserting these

claims, essentially rendering these claims a nullity because they are asserted against no defendant.

Rivers does not appear to challenge this. In her objections, she merely asserts that count 8 could be

changed into a completely different claim. For these reasons, the court will accept the recommendation
                                                  4
to dismiss counts 8 and 10 with prejudice.

       2. Dismissal of Chapman, Morrison, and Day with prejudice – accepted

       Rivers failed to name defendants Chapman, Morrison, and Day in any specific count. Rather,

she merely included their names in the factual background of certain counts. Even if the court

considered the counts in which they were mentioned as specific counts against them, and as the R&R

sets forth, the allegations are insufficient to state a claim. As referenced above, when the court granted

leave to file a second amended complaint, the court instructed Rivers that “unlike her amended

complaint, each separate count or claim in her second amended complaint shall identify clearly which

defendants are being named in that particular count. Simply referencing persons within the factual

background for a specific count is insufficient.” (June 27, 2019 Mem. Op. 9, Dkt. No. 15.) Rivers did

not heed the court’s warning with respect to these defendants. Therefore, the court agrees that these

defendants should be dismissed with prejudice and will accept the recommendation. (See R&R 25–26

(citing Abdul-Mumit v. Alexandria Hyundai, LLC, 896 F.3d 278, 294 (4th Cir. 2018) (“Faced with such

resolute adherence to deficient complaints, the district court’s decision to dismiss with prejudice was

well within its discretion under the facts of this case.”)) and 36.)

       3. Dismissals of Bank of the James, Peter Sackett, and Sherri Sackett with prejudice –
          accepted as modified to dismissals without prejudice

       Defendants Bank of the James, Peter Sackett, and Sherri Sackett are specifically named in count

3 of the second amended complaint. As set forth in the R&R, the allegations are insufficient to state a

claim against them for RICO violations. The objections are conclusory and suggest only other reasons

the defendants should remain in the case when Rivers files another amended complaint. Rivers’

suggestion that a hypothetical amendment should be allowed is not sufficient to overcome the motions to

dismiss, so the court will accept the R&R in this regard and grant the motions to dismiss these

defendants.

       With regard to the recommendation that the dismissals be with prejudice, the court will modify

                                                      5
the recommendation to dismissals without prejudice. The R&R stated that the claims against Peter

Sackett should be dismissed with prejudice, citing a case that dismissed RICO claims with prejudice

where allowing “a previous amendment did not cure fundamental deficiencies” and plaintiff

“continue[d] to rely on conclusory allegations and boilerplate recitations of the elements of their cause of

action.” (R&R 35 (citing Walters v. McMahen, 795 F. Supp. 2d 350, 359-60 (D. Md. 2011).)) In this

case, however, there was never a previous amendment that failed to cure this type of deficiency.

Instead, Rivers amended once as a matter of right and then requested leave to file a second amended

complaint, which the court granted. Moreover, the R&R does not provide any specific justification for

dismissing with prejudice the claims against Bank of the James and Sherri Sackett. (R&R 34.)

       4. Denial of Rivers’ motions for leave to amend - accepted

       Rivers filed motions to amend with regard to her claims against defendants Day and Peter

Sackett. With regard to Day, she seeks to amend to include evidence she has not yet obtained and to

correct any insufficiencies found by the court. With regard to Peter Sackett, she seeks to amend to add

new facts from a state court case and to add new predicate acts. As the R&R indicates, despite the

court’s caution before that it cannot evaluate a proposed amendment without a copy of it, no proposed

amendment was attached to either motion. Being unable to evaluate any proposed amendment with

regard to Peter Sackett, the court will accept the recommendation to deny the motion to amend without

prejudice. But, because Day is being dismissed with prejudice, the court will accept the

recommendation to deny the motion to amend with regard to Day and will deny that motion with

prejudice.

       5. Denial as moot of Morrison’s motion for a more definite statement - accepted

       Given the dismissal with prejudice of the claims against Morrison, the court will accept the

recommendation that his motion for a more definite statement be denied as moot.




                                                     6
                                         III. CONCLUSION

       After a review of the record, the court will overrule Rivers’ objections and accept in part and

modify in part the February 26, 2020 R&R. The court will issue an appropriate order.

       Entered: March 24, 2020.



                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge




                                                   7
